EXHIBIT 99.4 SECOND AMENDED AND RESTATED STOCK PURCHASE AND BACKSTOP AGREEMENT by and among K-V Pharmaceutical Company and The Investors listed on Appendix 1 hereto Dated as of June 6, 2013 TABLE OF CONTENTS Page 1. Purchase and Sale 2 The Rights Offering 2 Direct Commitments 3 Purchase and Sale Arrangements 4 Closing 6 Commitment Fee 7 Transaction Expenses 8 Interest; Costs and Expenses; Administrative Expense 8 2. Representations and Warranties of the Company 8 Organization of the Company 9 Capitalization of the Company 9 Issuance 9 Organization and Capitalization of the Subsidiaries 9 Authority; No Conflict 10 Legal Proceedings 11 Exemption from Registration 11 Title to Intellectual Property 11 Licenses and Permits 12 Compliance With Laws 12 Compliance With Environmental Laws 12 Financial Statements 12 Title to Property; Leases 12 Brokers or Finders 13 Arm's Length 13 Tax Matters 13 Takeover Statutes 14 No Off-Balance Sheet Liabilities 14 Labor Relations; Employees 14 Employee Benefit Plans 15 Company SEC Documents and Disclosure Statement 15 No Unlawful Payments 15 Compliance with Money Laundering Laws 16 Compliance with Sanctions Laws 16 Absence of Certain Changes 16 Material Contracts 17 Internal Control Over Financial Reporting 17 Disclosure Controls and Procedures 17 3. Representations and Warranties of the Investors 18 Organization of Such Investor 18 i Authority; No Conflict 18 Shares Not Registered 19 Legends 19 Acquisition for Own Account 19 Accredited Investor 19 Intentionally omitted 19 Brokers or Finders 19 Legal Proceedings 19 Sufficiency of Funds 19 Information 20 Arm’s Length 20 4. Covenants of the Company 20 Agreement Motion and Agreement Order 20 Rights Offering 20 Conditions Precedent 20 Notification 21 HSR Act 21 New Registration Rights Agreement and New Stockholders Agreement 21 Conduct of the Business 21 Access to Information 23 Alternate Transaction Proposals 23 Agreement to Support the Chapter 11 Plan 26 Public Disclosure 26 5. Covenants of the Investors 27 Conditions Precedent 27 HSR Act 27 Information 27 Agreement Order 27 Agreement to Support the Chapter 11 Plan 27 Transfers 28 6. Conditions to Closing 29 Conditions Precedent to Obligations of the Investors 29 Conditions Precedent to Obligations of the Company 31 Waiver of Conditions 32 7. Termination 32 8. Indemnification 36 9. Survival of Representations and Warranties 36 Amendments and Waivers 36 Notices, etc 37 Miscellaneous 39 Assignment; Third Party Beneficiaries 39 ii Severability 39 Entire Agreement 39 Counterparts 39 Governing Law 39 Submission to Jurisdiction 40 Waiver of Trial by Jury 40 Further Assurances 40 No Specific Performance 40 Headings 40 Interpretation; Rules of Construction 41 Non-Recourse 41 Several, Not Joint, Obligations 41 Disclosure 41 Equity Commitment Agreement 41 Effectiveness 41 Definitions 41 Certain Defined Terms 41 Exhibits: A – [Reserved] B – New Charter C – New By-laws D – New Stockholders Agreement E – Chapter 11 Plan F – Indemnification Provisions G – New Registration Rights Agreement iii THIS SECOND AMENDED AND RESTATED STOCK PURCHASE AND BACKSTOP AGREEMENT (as it may be amended, supplemented or otherwise modified from time to time, this “ Agreement ”) is entered into as of June 6, 2013, by and among K-V Pharmaceutical Company, a Delaware corporation (as a debtor-in-possession and a reorganized debtor, as applicable, the “ Company ”), and each of the undersigned entities and/or their investment advisors, managers, intermediaries or nominees set forth on Appendix 1 hereto (each, an “ Investor ” and, collectively, the “ Investors ”). Capitalized terms used in this Agreement are defined in Section 13 hereof. RECITALS WHEREAS, on August 4, 2012, each of the Company, K-V Discovery Solutions, Inc., DrugTech Corporation, FP1096, Inc., K-V Generic Pharmaceuticals, Inc., K-V Solutions USA, Inc., Ther-Rx Corporation and Zeratech Technologies USA, Inc. (collectively, the “ Debtors ”) filed voluntary petitions for relief (the “ Chapter 11 Cases ”) under chapter 11 of the United States Bankruptcy Code, 11 U.S.C. §§ 101, et seq. (the “ Bankruptcy Code ”), before the United States Bankruptcy Court for the Southern District of New York (the “ Bankruptcy Court ”); WHEREAS, on May 3, 2013, the Company and the Investors executed a Stock Purchase and Backstop Agreement (the “ Original Agreement ”), and the Company filed motions, including a motion (the “ Agreement Motion ”) seeking the entry of an order of the Bankruptcy Court (the “ Agreement Order ”) (a) approving and authorizing the Company to enter into this Agreement, and (b) authorizing the Company and the other Debtors to perform their respective obligations hereunder, including the payment (1), in accordance with, and subject to, the terms and conditions hereof, of the Transaction Expenses and the Alternate Transaction Damages provided for herein and (2) the fees and expenses provided for under the Contemplated Exit Facility, and supporting papers (the “ Original Papers ”) asking the Bankruptcy Court to approve the Original Agreement; WHEREAS, the Company and the Investors executed an Amended and Restated Stock Purchase and Backstop Agreement, dated as of May 28, 2013, which amended and restated the Original Agreement in its entirety (the “ Amended Agreement ”), and the Company filed motions and supporting papers on May 29, 2013 and May 30, 2013 asking the Bankruptcy Court to approve the Amended Agreement; WHEREAS, the Bankruptcy Court has not approved the Original Agreement or the Amended Agreement; WHEREAS, the Company and the Investors now wish to enter into this Agreement, which amends and restates the Amended Agreement in its entirety; WHEREAS, the Investors and the Company are seeking to implement a restructuring of the Company pursuant to the terms and conditions set forth in the Chapter 11 Plan; WHEREAS, the Company intends to propose and submit the Chapter 11 Plan to the Bankruptcy Court for its approval; WHEREAS, on or prior to June 7, 2013, the Company intends to file with the Bankruptcy Court supporting papers with respect to this Agreement; WHEREAS, the Company has requested that the Investors, severally and not jointly, participate in the Chapter 11 Plan, and the Investors are willing to participate in the Chapter 11 Plan, on the terms and subject to the conditions contained in this Agreement; -1- WHEREAS, pursuant to the Chapter 11 Plan, the Company will conduct a rights offering, on the terms set forth in the Chapter 11 Plan and this Agreement (the “ Rights Offering ”), by distributing to each holder of an Allowed Convertible Subordinated Notes Claim that is an Accredited Investor (and/or its investment advisor, manager, intermediary or nominee that is an Accredited Investor) as of the Voting Record Date (“ Eligible Holders ”) non-transferable, non-certificated rights (“ Rights ”) to acquire, at a purchase price of $20 per share (the “ Purchase Price ”), such Eligible Holder’s Pro Rata Share of 11,900,000 shares (the “ Rights Offering Shares ”) of new common stock of the reorganized Company (the “ New Common Stock ”); WHEREAS, in order to facilitate the Rights Offering, pursuant to this Agreement, and subject to the terms, conditions and limitations set forth herein, (a) each Investor, severally and not jointly, has agreed to purchase in the Rights Offering, and the Company has agreed to sell to such Investor on the Effective Date, at the Purchase Price, the number of Rights Offering Shares corresponding to such Investor’s name as set forth on Appendix 1 hereto (as to each Investor, such Investor’s Rights Offering Shares), representing such Investor’s pro rata share of the Rights Offering Shares, and (b) each Investor, other than those advised by Kingdon Capital Management, L.L.C. (collectively, “ Kingdon ”), severally and not jointly, has agreed to purchase on the Effective Date, and the Company has agreed to sell to each Investor on the Effective Date, at the Purchase Price, such Investor’s Backstop Commitment Percentage of the Rights Offering Shares that have not been validly subscribed for by Eligible Holders by the Rights Offering Deadline (the “ Unsubscribed Shares ”); WHEREAS, in order to supplement the funds to be raised in the Rights Offering, pursuant to this Agreement, and subject to the terms, conditions and limitations set forth herein, each Investor, severally and not jointly, has agreed to purchase on the Effective Date, and the Company has agreed to sell to such Investor on the Effective Date, at the Purchase Price, the number of shares of New Common Stock (the “ Direct Subscription Shares ”) corresponding to such Investor’s name under the column entitled “Direct Subscription Shares”) on Appendix 1 hereto (as to each Investor, such Investor’s Direct Subscription Shares); and WHEREAS, the Rights Offering Shares and Direct Subscription Shares, collectively, will represent 88% of the total shares of New Common Stock to be issued as of the Effective Date; WHEREAS, the shares of New Common Stock issued herein as a Commitment Fee will represent 5% of the total shares of New Common Stock to be issued as of the Effective Date; and WHEREAS, as a result of the commitments by the Investors hereunder, the Investors have committed hereunder to invest up to a total of $275 million in the reorganized Company, subject to the terms hereof. NOW, THEREFORE, in consideration of the foregoing, and the representations, warranties and covenants set forth herein, and other good and valuable consideration, the Company and the Investors agree as follows: 1. The Rights Offering; Direct Commitments; Purchase and Sale Arrangements . The Rights Offering . (a) The Company will commence the Rights Offering contemporaneously with, and as part of, the solicitation process for the Chapter 11 Plan. The Rights Offering shall be conducted and consummated on the terms, subject to the conditions and in accordance with the Rights Offering Procedures. -2- (b) In the Rights Offering, each Investor, severally and not jointly, agrees to subscribe for, pursuant to the Rights Offering, and purchase at the Closing, and the Company agrees to sell to such Investor at the Closing, at the aggregate Purchase Price therefor, such Investor’s Rights Offering Shares as set forth on Appendix 1 hereto in full on the terms set forth in the Chapter 11 Plan and the Rights Offering Procedure. (c) Each Backstop Investor hereby agrees, severally and not jointly, to purchase at the Closing, and the Company hereby agrees to sell and issue to such Backstop Investor, at the aggregate Purchase Price therefor, such Backstop Investor’s Backstop Commitment Percentage of all Unsubscribed Shares as of the Rights Offering Deadline; provided, that each Backstop Investor shall have no obligation to purchase Unsubscribed Shares that are Rights Offering Shares which another Investor is obligated to purchase pursuant to Section 1.1(b) , except to the extent otherwise provided in Section 1.3 . The Rights Offering Shares which each of the Investors is required to purchase pursuant to Section 1.1(b) and the Unsubscribed Shares which each of the Backstop Investors is required to purchase pursuant to this Section 1.1(c) are referred to herein as such Investor’s “ Equity Investor Shares ”. (d) Any purchase of New Common Stock by an Investor pursuant to Section 1.1(b) and Section 1.1(c) shall be on the terms, subject to the conditions, and in reliance on the representations and warranties set forth in this Agreement, and, in each case, on the terms set forth in the Chapter 11 Plan and the Rights Offering Procedures. The shares purchased pursuant to Section 1.1(b) and Section 1.1(c) shall, upon issuance thereof, be duly authorized, validly issued, fully paid and nonassessable, and free and clear of any Encumbrances, other than Encumbrances created by Legal Requirements, the New Stockholders Agreement or the Organizational Documents of the Company. (e)
